UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4864



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTHONY LAVENIA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CR-05-370)


Submitted: April 27, 2006                       Decided: May 1, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Langdon D. Long, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant.    Robert Claude Jendron, Jr., Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Anthony   Lavenia       appeals   from      his   41-month      sentence

imposed following his guilty plea to making a false statement to

acquire   a    firearm,    in    violation      of   18    U.S.C.   §§    922(a)(6),

924(a)(2) (2000).         Lavenia’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738, 744 (1967), stating that there

were no meritorious issues for appeal, but addressing the validity

of Lavenia’s plea and sentence.           Lavenia was informed of his right

to file a pro se supplemental brief, but he has not done so.

Because our review of the record discloses no reversible error, we

affirm.

              We find that Lavenia’s guilty plea was knowingly and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim. P. 11.       Lavenia was properly advised of his rights, the

offense charged, and the maximum sentence for the offense.                        The

court also determined that there was an independent factual basis

for the plea and that the plea was not coerced or influenced by any

promises.      See North Carolina v. Alford, 400 U.S. 25, 31 (1970);

United States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).

              We find that the district court properly applied the

Sentencing     Guidelines       and   considered     the    relevant      sentencing

factors   before    imposing      the    41-month      sentence.         18   U.S.C.A.

§ 3553(a) (West Supp. 2005); see United States v. Hughes, 401 F.3d

540, 546-47 (4th Cir. 2005).               Additionally, we find that the


                                        - 2 -
sentence imposed was reasonable.    See United States v. Green, 436

F.3d 449,    457 (4th Cir. 2006) (“[A] sentence imposed within the

properly calculated [g]uidelines range . . . is presumptively

reasonable.”) (internal quotation marks and citation omitted).

Accordingly, we affirm Lavenia’s sentence.

            As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.        We therefore

affirm Lavenia’s conviction and sentence. This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.        If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.    Counsel’s motion

must state that a copy thereof was served on the client.          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            AFFIRMED




                                - 3 -